Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of February 9th 2021 has been considered.
Claim 1 has been amended.
Claim 3 is cancelled.
Claims 1, 2 and 4-20 are pending in the current application.
Claims 13-20 are withdrawn from consideration.
Claims 1, 2 and 4-12 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 112
In view of the claim amendments filed on February 9th 2021, the rejections of claims 1-12 under 35 USC §112(b) have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Floeter et al (USPub 2002/0114874 A1) in view of Ervin et al (USPub 2012/0053251 A1). Evidenced by NPL Crockett, “Allanblackia Oil: Phytochemistry and Use as Functional Food” (from Int. J. Mol. Sci. 2015, 16, 22333-22349).

Regarding claims 1, 7 and 12: Floeter discloses a water-in-oil emulsion (i.e., margarine) comprising 70-20wt% aqueous phase dispersed in 30-80wt% fat phase, wherein the fat phase comprises 1-50wt% vegetable hard stock and 50-99wt% vegetable oil (see Floeter abstract; paragraphs [0014]-[0019]). Given the fact the ranges of aqueous phase, fat phase and its constituents recited in claims 1 and 10 overlap the ranges disclosed in Floeter, a prima facie case of obviousness exists (see MPEP §2144.05). Moreover, Floeter discloses the aqueous phase may contain the usual spread ingredients such as water, one or more emulsifiers, gelling and/or thickening agents, salt, colouring agent, flavor, a preservation agent and dairy proteins (see Floeter paragraph [0036]). Moreover, Floeter discloses of using hard fat comprising stearic acid (e.g., natural or fractionated Allanblackia fat and/or Pentadesma fat) (see Floeter paragraphs [0011], [0012], [0014], [0027]), which encompasses claim 1: “at least one vegetable fat rich in stearic acid” (see 35 USC §112(b) rejection, supra).
As to the fiber recited in claims 1 and 12: Floeter discloses the aqueous phase may contain the usual spread ingredients such as water, one or more emulsifiers, gelling and/or thickening agents, salt, coloring agent, flavor, a preservation agent and dairy proteins (see Floeter paragraph [0036]), but fails to disclose fibers; However,  Ervin discloses that using soluble fiber, such as phyllium fiber, in water-in-oil emulsions is well known to provide the consumer with health benefits associated with the soluble fiber’s intake (see Ervin abstract; paragraph [0031]); Therefore, it would have been obvious to a skilled artisan to have modified Floeter and to have added soluble fiber to the water-in-oil emulsion in order to provide the consumer with the health benefits associated with the soluble fiber intake (e.g., phyllium fiber), and thus arrive at the claimed limitations.
As to the saturated fatty acids and stearic acid content of the vegetable fat recited in claim 1: Floeter discloses of using hard fat comprising stearic acid (e.g., natural or fractionated Allanblackia fat and/or Pentadesma fat) (see Floeter paragraphs [0011], [0012], [0014], [0027]). Given the fact Allanblackia is known to comprise primarily of about 60-65wt% saturated fatty acid (i.e., stearic acid) and about 35-37wt% monounsaturated fatty acid (see Crockett page 22342, section 2.4.1), Floeter meets the claimed limitations.
Regarding claims 2: Floeter discloses an example of a water-in-oil emulsion comprising 80% fat phase comprising 30% hardstock where the saturated fatty acid content of the fat phase was 22wt%, which renders a total compositional saturated fatty Floeter paragraphs [0033]; Example; Tables 1 and 2). Given the fact the hard stock is the chief source of saturated fat and since Floeter contemplates compositions comprising fat phase comprising up to 50wt% hard stock (see Floeter paragraphs [0014]-[0019] and [0022]-[0026]), a composition comprising a fat phase comprising 45wt% hard stock comprises about 26.4wt% saturated fatty acids.
Regarding claim 4: While Floeter laments the high cost of fractionation, Floeter discloses of using hard fat comprising stearic acid, such as the stearin fraction of fractionated Allanblackia fat and/or Pentadesma fat, and that the Allanblackia fat is a substitute for shea stearin fraction (see Floeter paragraphs [0011], [0012], [0014] and [0027]). Accordingly, it would have been obvious to a skilled artisan to have used shea stearin instead of allanblackia stearin, as the two stearin fractions are known to be interchangeable equivalents, and thus arrive at the claimed limitations. 
Regarding claim 5: Floeter discloses allanblackia fat comprises 60-80wt% St-O-St (see Floeter paragraph [0023]).
Regarding claim 6: Floeter discloses the fat phase comprises vegetable oils, such as soybean oil (see Floeter paragraph [0031]).
Regarding claims 8-9: Floeter discloses the aqueous phase may contain the usual spread ingredients such as water, one or more emulsifiers, gelling and/or thickening agents, salt, coloring agent, flavor, a preservation agent and dairy proteins (see Floeter paragraph [0036]), but fails to disclose emulsifiers, such as soy lecithin and/or monoglycerides; However, Ervin discloses that using 0.5wt%-3wt% of emulsifiers, such as soy lecithin and/or monoglycerides, in water-in-oil emulsions is well Floeter and to have used 0.5-3wt% of emulsifiers, such as soy lecithin and/or monoglycerides, in the water-in-oil emulsion, and thus arrive at the claimed limitations.
Regarding claim 11: Floeter discloses the aqueous phase may contain the usual spread ingredients such as water, one or more emulsifiers, gelling and/or thickening agents, salt, coloring agent, flavor, a preservation agent and dairy proteins (see Floeter paragraph [0036]).

Response to Arguments
Applicant's arguments filed on February 9th 2021 have been fully considered but they are not persuasive.

Applicant argues on pages 5-6 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Floeter and Ervin teach against each other, as Floeter discloses a water-in-oil emulsion with an oil phase comprising hard fat, whereas Ervin discloses a water-in-oil emulsion with an oil phase comprising very little, or no hard fat. Therefore, a skilled artisan would not combine the teaching in Floeter of a water-in-oil emulsion comprising hard fat, with the teaching in Ervin of adding soluble fiber to water-in-oil emulsions to provide the consumer with health benefits associated with soluble fiber intake. The Examiner respectfully disagrees.
The fact that the water-in-oil emulsions in Floeter and Ervin have different hardstock contents does not teach away or deter the addition of soluble fiber to provide the consumer with the health benefits associated with soluble fiber intake, as well known in the water-in-oil emulsion art.
Moreover, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that while Floeter and Ervin do not disclose all the features of the present claimed invention, Ervin is used as a teaching reference, and therefore, it is not necessary for these secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather, Ervin teaches that adding soluble fiber to water-in-oil emulsions to provide the consumer with the health benefits associated with soluble fiber intake, thus in combination with Ervin (i.e., teaching reference), Floeter discloses the presently claimed invention.

Applicant argues on pages 6-7 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Floeter and Ervin teach of water-in-oil emulsions with oil phases comprising different fatty acid profiles. Therefore, a skilled artisan would not combine the teaching in Floeter of a water-in-oil emulsion with an oil phase comprising a fatty acid profile, with the teaching in Ervin of adding soluble fiber to a water-in-oil emulsion with an oil phase comprising a different fatty acid profile, to provide the consumer with health benefits associated with soluble fiber intake. The Examiner respectfully disagrees.
Similarly to the argument above, the fact that the water-in-oil emulsions in Floeter and Ervin have different fatty acid profiles does not teach away, or deter the addition of soluble fiber to provide the consumer with the health benefits associated with soluble fiber intake, as well known in the water-in-oil emulsion art.
Moreover, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that while Floeter and Ervin do not disclose all the features of the present claimed invention, Ervin is used as a teaching reference, and therefore, it is not necessary for these secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather, Ervin teaches that adding soluble fiber to water-in-oil emulsions to provide the consumer with the health benefits associated with soluble fiber intake, thus in combination with Ervin (i.e., teaching reference), Floeter discloses the presently claimed invention.

Applicant argues on page 7 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Ervin discloses fiber content that is much higher than the fiber content disclosed in the current examples. Examiner respectfully disagrees.
While the fiber content in Ervin overlaps or encompasses the fiber content disclosed in the current specification, it is noted that the fiber content is not currently claimed. Given the fact only the claimed invention is examined against prior art references, the prior art on record meets the claimed limitations.

Applicant argues on page 7 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because the prior art references disclose margarine spread and not “roll-in” margarine. Examiner respectfully disagrees.
The recitation in the claims that the water-in-oil emulsion is a “roll-in” margarine, is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Given the fact modified Floeter meets all the claimed limitations, it is examiner's position that the recited intended use in the present claim does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use (see MPEP §2111.02), i.e., be used as a “roll-in” margarine, as presently claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792